Charles F.Claiborne,Judge.
Plaintiff sues the defendant for damages done to her oar by defendant's truck in a collision.
The facts are as follows;
The plaintifg was driving her car " on the left hand tracks or near the track in the center of ” St.Charles Strset s defendant's truck was running ahead of her;when defendant's truck reached the comer of South Street, the plaintiff alleges that,without extending his hand,the defendant's ohauffeur turned his truck to the left and checked spged to go into South Street ; that in order to avoid a collision she steered her oar ■to the right in an attempt to stop;notwithstanding her efforts the hind left side of her car came in violent impact with the left hind .part of defendant's truck,with the result that her car was injured to the extent of |150.00.
A lady who was riding on the right side of the front seat of plaintiff's car,also testified that the chauffeur of the truck extended his hand only after he had partially turned.
The defendant's chauffeur,oh the other hand swears that he was driving up oh the right hand side of St.Charles Street,and when he reached Soule College he crossed over to the left or other side of the street,and within fifty feet-Df-South Street,extended his hand to indicate his intention of tsaning/r into that surest.
Another witness who was standing at the comer of St. Sharles and South Streets,saw defendant's chauffeur cross St. gharles Street and at a distance of fifty feet from South Street extend his hand.We see no reason to discredit the veracity of this witness.
It is to be noticed that neither the plaintiff nor the *465doThnda~it Irns introduced the City Traffic ordinance requiring o~mi4Teurs to extend their hands before turning into a side atr~aOt,anc~. that there i~ no oommon law of the road requiring such practice.
But if we were tp assume that it was the duty of the truck's cbau~Teuz,uuder any recognized.law,t,,o sO~xtefld his hand, the beat that could be e~1d waa that the t~.n wae left in ~oubt.Whi1e that Is t~ue,the law i~ that a~fix~m~tive testImony prepondovates over negative.It might well be that neither the p1a1nt1fi~ x~or her I,acly friend saw the extended hand,especially the 1att~r who was oooupy1~ug.a ri~it ~nd seat,an~ whoao view of the thauffeur,on the left of the truck w8e imperfect;and yet the bend might bave been extended.These ladies could not be proaeoute~ for perjury.But not BO. with the defendant'e witnesses who Bwore. to the e~d.stonoe of a faot,whioh,if true m±ght be the basis of a criminal proBeoution.l H.D.-857 ( D ) No.12 -~ A 800 36 A 84-39 A 955-344-332 A 39 A 352-40 A 741-45 A 331 -46 A 570 47 A ~B3 _3)7 A 2b8-14]. La 1~2-].~ A 318-172- 1 Breaux 378,-2 Evan's Pothier P.193,453 -107 a 402-30 A.E.E.Law 1071-26 A 676 (678) 38 A 952 (955) 123 La 696-124 La 769 (77~3) 126 La 263 131 La 211 (217) 51 A 168.
But 1rrospoot~vo o±~ that ooufllct,plathtlff,at th~ time of the accident was on the wrong side of the street.She was driving on the left side.In the case of Lee vs Foley 113 La 669 the Court said: " It is custom which governs,of which Courts can take judicial notice,for vehicles to drive to the right of the road.
And in Schick vs Jenevein 1454 La 338 the Court quoting Elliott on Roads said :
One ~ho vi~1atee the law of~ the road l,y driving on the wrong aide o±~ the way asaumes the risk of' ~11 such experiments, and must use greater care than if he had kept upon the right a~Ae or the roa.djf a ool]~iaion ta~s pLaoe,the presumption is generally against the party upon th~ wrong sid&'
*466Plaintiff must make her ease certain.If she was negligent as well as the defendant s,he cannot recover 35 A 1135-1191 39 A 790 -46 A 1556-47 A 25-721-1395- 49 A 588-2 H.D.1054 (C ) 26 A 72-33 A 1422-42 A 1053 .
The defendant was not upon the wrong side,as he had to get there to turn into South Street.
It is therefore ordered that the judgment herein he reversed and avoided,ana the' there he judgment in favor of defendant rejecting plaintiff's demand at her cost in hoth Courts .
Judgment reversed.
February 19th 1923